Opinion filed April 19, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-11-00267-CV
                                        __________

                        IN THE INTEREST OF T.J., A CHILD



                           On Appeal from the 42nd District Court

                                    Callahan County, Texas

                                 Trial Court Cause No. 19,521


                               MEMORANDUM               OPINION
       This is an appeal from a final order signed on September 1, 2011, in a suit affecting the
parent-child relationship. We dismiss the appeal for want of prosecution.
       The clerk of this court notified appellant, K.J., by a written letter dated December 12,
2011, that his brief was due for filing on or before January 2, 2012. Appellant subsequently filed
a motion for extension of time to file his brief. The court granted his motion in part by extending
the deadline until March 1, 2012, in a letter ruling issued on January 5, 2012. On March 20,
2012, the clerk of this court advised appellant in writing that his brief was past due. The clerk
further informed appellant that, on its own motion, the court had granted him an extension until
April 9, 2012, to file his brief. The clerk’s letter of March 20, 2012, further advised appellant
that the failure to file his brief by April 9, 2012, might result in his appeal being dismissed for
want of prosecution pursuant to TEX. R. APP. P. 38.8 and 42. There has been no response to the
clerk’s letter of March 20, 2012. The failure to timely file appellant’s brief appears to be due to
appellant’s acts and omissions.
       Therefore, pursuant to TEX. R. APP. P. 38.8(a)(1) and 42.3(b), the appeal is dismissed for
want of prosecution.


                                                     PER CURIAM

April 19, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                2